DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pockets being pyramidal shaped, with four converging side walls and a base wall intersecting each of the four converging side walls (claim 19) and the stent having pyramidal shaped pockets with a partition positioned within at least some of the pyramidal shaped pockets (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 sets forth the parameter of “the pockets are pyramidal shaped, with four converging side walls and a base wall intersecting each of the four converging side walls”, on the last two lines of the claim; this parameter is found to be confusing, since it is not clear how exactly the pyramidal shaped structure would fit/align in the pocket with reference to the stent.  Specifically, would the pyramidal shaped extend inward or outward, i.e. would the apex of the pyramid point inward towards the lumen, or outward away from the lumen; additionally, it is also unclear how/what the base wall of the pyramid is and how exactly it is arranged in reference to the stent/coating structure, and further, how exactly the four converging side walls would interest said base wall.  It is also to be noted that the originally filed disclosure does not aid in clarifying the structure of the pyramidal shaped, since the specification does not give more detail than what is stated above, and none of the figures illustrate a pocket having the pyramidal shaped. Thus, one having ordinary skill in the art would not reasonable be apprised of the scope of the invention, thereby rendering the claim indefinite.   
Examiner’s Notes
It is to be noted that in device/apparatus claims, such as the currently pending claims, only the claimed structure of the final device bears patentable weight; intended use/functional language and/or method of manufacturing/making is considered to the extent that it/they further define(s) the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10, 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clerc et al. (US PG Pub. 2009/0187240), as disclosed in the IDS dated 03/16/2021, hereinafter Clerc.
Regarding claims 1, 6 and 13, Clerc discloses a stent (10), illustrated in Figures 3-5, comprising an elongated tubular member (20) comprising at least one strut/interwoven filament (16/12&14) forming a tubular wall, the at least one strut/interwoven filament forming a plurality of cross-over points and defining a plurality of cells therebetween extending through a thickness of the tubular wall, the elongated tubular member configured to move between a radially collapsed configuration and a radially expanded configuration; a polymer coating (22) disposed on the elongated tubular member and spanning the plurality of cells ([0011], Lines 1-3 & [0027], Lines 8-20), the coating (22) forming a pocket (P) within at least some of the plurality of cells and extending radially inward of the tubular wall to define a void; and a partition (40) formed/positioned within at least some of the pockets (P), each partition extending radially outward from a bottom surface of the pocket (P) and transecting the void between opposing cross-over point (COP), illustrated in Figures 4, 5 and modified figure 4, below ([0031] & [0034], Lines 3-5).

    PNG
    media_image1.png
    608
    538
    media_image1.png
    Greyscale

Regarding claims 2-4, 14 and 15, Clerc discloses the stent of claims 1 and 13, wherein at least some of the partitions (40) extend generally perpendicular to, and/or generally parallel to, and/or at an oblique angle relative to a central longitudinal axis (18) of the elongated tubular member ([0032]).
Regarding claim 5, Clerc discloses the stent of claim 1, wherein a height of the partitions (40) is approximately equal to a height of the at least one strut (16) having the coating (22) disposed thereon, illustrated in Figures 4 and 5. It is to be noted that though Clerc doesn’t specifically disclose a height of the partitions, the above mentioned figures illustrate the height of the partitions being “approximately” equal to a height of the struts, since the originally filed specification, of the current application at hand, does not disclose or provide a standard for ascertaining the requisite degree of the term “approximately”; thus, Figures 4 and 5 show the stent of Clerc meeting the claimed parameter.
Regarding claims 10 and 16, Clerc discloses the stent of claims 1 and 13, wherein the coating (22) defines an entirety of a surface of a lumen extending longitudinally through the stent, illustrated in Figures 3 and 4 ([0008], Lines 1-2 & [0027], Lines 7-9).
Regarding claim 18, Clerc discloses the stent of claim 13, wherein a radial outermost extent of the partitions (40) is located flush with or radially inward of an outer surface of the tubular wall (formed by filaments 16/12&14), illustrated in Figures 4 and 5.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubesch et al. (US PG Pub. 2016/0256296), as disclosed in the IDS dated 06/17/2021, hereinafter Rubesch.
Regarding claim 19, Rubesch discloses a stent (20), illustrated in Figure 2, comprising an elongated tubular member (22) comprising at least one strut (21) forming a tubular wall having a plurality of cells (30) extending through a thickness of the tubular wall, the elongated tubular member configured to move between a radially collapsed configuration and a radially expanded configuration, illustrated in Figure 2 ([0065]); and a coating (200) disposed on the elongated tubular member and spanning the plurality of cells (30), the coating (200) forming a pocket within at least some of the plurality of cells and extending radially inward of the tubular wall (formed/defined by tip 43 of struts 21) to define a void, illustrated in Figure 14; wherein the pockets are pyramidal shaped, with four converging side walls and a base wall intersecting each of the four converging side walls ([0080] – to clarify, it is stated that struts 21 can be disposed at an angle, with reference to central longitudinal axis 47; thus the pocket, created by covering 200, between the four walls/struts of cell 30 would be a pyramidal shape, due to the angling of the struts).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clerc.
Regarding claim 7, Clerc discloses the stent of claim 6, and though it is not specifically disclosed that at least some of the partitions (40) extend between adjacent cross-over points (COP), it is disclosed that the partitions (40/42/44) can be disposed at any location, position and/or orientation along the length of the tubular body ([0032]). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate positioning for the partitions, including extending between adjacent cross-over points, since it has been held that rearranging parts, i.e. the partitions, of an invention involves only routine skill in the art (see MPEP 2144.04).
Regarding claims 8 and 9, Clerc discloses the stent of claim 1, and though it is not specifically disclosed that at least some of the partitions extend from a first side of the pocket to a second side of the pocket in which it is positioned, and/or at least one pocket includes two or more partitions; Clerc does discloses that the partitions (40/42/44) can be disposed at any location, position and/or orientation along the length of the tubular body ([0032]). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate positioning for the partitions, including extending from a first side to a second side of the pocket, and/or having two or more partitions in a pocket, since it has been held that rearranging parts, i.e. the partitions, of an invention involves only routine skill in the art (see MPEP 2144.04).
Regarding claims 12 and 17, Clerc discloses the stent of claims 1 and 13, and though it is not specifically disclosed that the coating (22) and the partitions (40/42/44) are formed as a single monolithic structure, this parameter is deemed to be a product-by-process parameter, and it is important to keep in mind that that though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself; patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  Furthermore, Clerc states that the partitions (40/42/44) can be attached/adhered to the coating by many different processes including, without limitation, lamination, welding, sintering, etc. ([0066]). Thus, in the instant case, the stent of Clerc meets all the structural limitations set forth in the claim and is capable of performing the intended function of an anti-migration stent, and therefore reads on the claim.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Clerc as applied to claim 1 above, and in view of Bertolino et al. (US PG Pub. 2015/0051693), hereinafter Bertolino.
Regarding claim 11, Clerc discloses the stent of claim 1, but does not specifically teach at least some of the pockets include an aperture formed therethrough.
	However, Bertolino teaches a stent, in the same field of endeavor, comprising an expandable tubular stent body (40) covered with a polymeric coating (50), illustrated in Figure 2A, wherein the polymeric coating comprises a number of holes/apertures ([0012], Lines 1-3 & [0045], Lines 3-4); the holes/apertures help create an interlocking with vessel walls and aid in controlling cell behavior ([0016], Last 2 Lines & [0055], Lines 9-12).
	In view of the teachings of Bertolino, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the pockets, of the stent of Clerc, to have holes/apertures, in order to help create an interlocking with vessel walls and aid in controlling cell behavior, as taught by Bertolino.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rubesch as applied to claim 19 above, and in view of Clerc.
Regarding claim 20, Rubesch discloses the stent of claim 19, but does not teach a partition positioned within at least some of the pockets, each partition extending radially outward from the base surface of the pocket and transecting the void.
However, Clerc teaches a (10), illustrated in Figures 3-5, in the same field of endeavor, comprising an expandable elongated tubular member (20) comprising at least one strut (16/12&14) forming a tubular wall having a plurality of cells, a coating (22) disposed on the elongated tubular member and spanning the plurality of cells, forming a pocket (P) within at least some of the plurality of cells to define a void and a partition (40/30) extending radially outward from the base surface of the pocket (P) and transecting the void, illustrated in Figures 4, 5 and modified figure 4, above ([0011], Lines 1-3; [0027], Lines 8-20 [0031] & [0034], Lines 3-5). The partitions (40/30) provide an anti-migration affect to the stent ([0029], Lines 3-5).
In view of the teachings of Clerc, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for at least some of the pockets, of the stent of Rubesch, to have a partition extending radially outward from the base surface of the pocket and transecting the void, in order to provide an anti-migration affect to the stent, as taught by Clerc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774